UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to . Commission File Number: 0-20859 GERON CORPORATION(Exact name of registrant as specified in its charter) DELAWARE 75-2287752 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) , MENLO PARK, CA 94025 (Address of principal executive offices) (Zip Code) (650) 473-7700(Registrant’s telephone number, including area code) N/A(Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).
